Citation Nr: 1529269	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-16 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to May 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's case was subsequently transferred to the Houston, Texas RO.

This claim was previously before the Board in February and September 2014 when it was remanded for additional development.  It is now before the Board for final appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current headaches are related to active duty.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in a June 2010 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records and the transcript of a December 2013 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

A VA examination was conducted in April 2014, and a VA addendum medical opinion was obtained in March 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted and the addendum medical opinion obtained conducted in this case are more than adequate, as each reflects a review of the Veteran's claims file or efile.  The addendum medical opinion considers all of the pertinent evidence of record and provides a rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Organic diseases of the nervous system, including migraines, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that his headaches began after he was struck in the head and sustained a skull fracture in service.  The Veteran testified at the hearing before the undersigned that after service he first received treatment and a diagnosis of migraines around 1968 from the family doctor.  He reported that the physician was now a VA doctor.  

Service treatment records reveal that the Veteran was treated with stitches for a laceration of the forehead in March 1958.  The service treatment records are negative for complaints, symptoms, findings or diagnoses related to headaches.  The report of the Veteran's May 1960 separation examination shows that all relevant clinical evaluations were normal.  

Headaches were not shown within one year of the Veteran's separation from active duty.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The available post-service medical records are negative for headaches for many years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment records dated during the appeal period reflect treatment for unspecified migraines.  Post-service treatment records dated during the appeal period reflect treatment for a variety of conditions.  None of these medical records link the Veteran's current migraines to his active duty, or any injury therein.  

The report of the April 2014 VA examination provides a diagnosis of migraine including migraine variants.  The Veteran reported having lost consciousness due to a head injury during active duty.  He received stitches and was put on bedrest for one week.  He recalled having headaches shortly after the head injury, which have continued since then.

In the March 2015 addendum, the same VA examiner stated that it was not as likely as not (less than 50/50 probability) that the Veteran's current migraine type headaches were caused by inservice head injury.

The examiner explained that the March 14, 1958, service treatment record that recounted the initial treatment of the Veteran's forehead laceration did not mention loss of consciousness or headaches.  The Veteran was seen again on March 17 and 20 for re-treatment and removal of stitches, respectively, with no mention of headaches.  The Veteran was in active service for 2 years after the injury and the examiner could not find any service treatment record pertaining to headaches; the exit physical dated in May 1960 did not mention headaches and neurological exam was normal.

The examiner noted that the Veteran's VA treatment records (CPRS) made no mention of posttraumatic headaches.  VA treatment records from 2011 and 2013 mentioned sleep apnea.  The examiner stated that sleep apnea was more likely to cause ongoing headaches than a remote (56 years ago) mild head injury.  Most posttraumatic headaches (if they were experienced) resolved within 3 months, some could last up to a year post injury.  However, headaches for decades were rare and the examiner could not find any evidence in the literature that posttraumatic headaches could last for 4-5 decades.  Hence it was reasonable to consider other causes for the Veteran's ongoing headaches that appeared to have become an issue after he left service.

The Board finds that the March 2015 VA addendum medical opinion constitutes probative evidence against the Veteran's claim.  It is based on recent VA examination results and a review of the medical record, including the Veteran's service treatment records.  The examiner explained the medical opinion with references to the Veteran's active duty and post-service medical history, as well as medical principles and his or her own medical expertise.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).

The Board finds it significant that there is no medical evidence to the contrary of the March 2015 VA addendum medical opinion.  In fact, the medical record is negative for any evidence linking the Veteran's current headaches to his active duty or to any findings or injury in his service treatment records.  

The lack of findings regarding headaches recorded in the service treatment records as part of the follow-up care for the head laceration and subsequent two years of service and for many years after service are inconsistent with the Veteran's later report of headache symptoms during and since service.  This inconsistency leads the Board to the conclusion that his reports made in the course of seeking VA benefits for a headache disability are not credible.  Therefore the Board affords them little probative weight.  

The Veteran is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's current headaches are related to his active duty) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for headaches.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for headaches is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


